United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Savannah, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
C.B. Weiser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-2025
Issued: April 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 12, 2011 appellant, through his attorney, filed a timely appeal from a
March 29, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation effective
June 12, 2004 on the grounds that he refused an offer of suitable work under 5 U.S.C.
§ 8106(c)(2).
FACTUAL HISTORY
The case has been before the Board on prior appeals. In a decision dated May 8, 2007,
the Board affirmed the termination of compensation effective June 12, 2004 on the grounds that
1

5 U.S.C. § 8101 et seq.

appellant had refused an offer of suitable work.2 The Board found that the offered position of
modified mail processing clerk was medically suitable and the position remained available. It
was noted that, according to the employing establishment, appellant had stated he was on
disability retirement and had no intention of returning to work.
By decision dated February 1, 2011, the Board found that appellant was entitled to a
merit review of his case.3 The Board noted that he submitted a witness statement from a
coworker that on May 6 and 27, 2004 appellant had come to work and was told that no work was
available. This was found to be new and relevant evidence. The case was remanded for further
merit review of the claim. The history of the case as provided in the Board’s prior decisions is
incorporated herein by reference.
Following remand, OWCP requested clarification from the employing establishment
regarding the availability of the offered position. In a letter dated February 16, 2011, a health
and resource management specialist responded that appellant had filed for disability retirement,
which had been approved effective February 17, 2004. When appellant tried to return to work on
May 6 and 27, 2004, he was told he could not work due to the processing of his disability
retirement. The specialist stated that it was against employing establishment regulations to
provide work for employees with approved disability retirement, but the offered job would have
remained available if retirement had not been approved. The employing establishment included
a “Form 50 History” that listed appellant as on disability retirement effective February 17, 2004.
In a letter dated March 11, 2011, appellant’s representative replied that appellant had
attempted to accept the job but had been turned down by the employing establishment. He
argued that this was in effect a withdrawal of the offered position.
By decision dated March 29, 2011, OWCP reviewed the case on its merits and denied
modification.
LEGAL PRECEDENT
5 U.S.C. § 8106(c) provides in pertinent part, “A partially disabled employee who …
(2) refuses or neglects to work after suitable work is offered ... is not entitled to compensation.”
It is OWCP’s burden to terminate compensation under section 8106(c) for refusing to accept
suitable work or neglecting to perform suitable work.4 To justify such a termination, OWCP
must show that the work offered was suitable.5 An employee who refuses or neglects to work
after suitable work has been offered to him has the burden of showing that such refusal to work
was justified.6
2

Docket No. 07-544 (issued May 8, 2007).

3

Docket No. 10-1300 (issued February 1, 2011).

4

Henry P. Gilmore, 46 ECAB 709 (1995).

5

John E. Lemker, 45 ECAB 258 (1993).

6

Catherine G. Hammond, 41 ECAB 375, 385 (1990); 20 C.F.R. § 10.517(a).

2

ANALYSIS
The Board previously affirmed the termination of compensation effective June 12, 2004
based on a refusal of suitable work under 5 U.S.C. § 8106(c)(2). After the Board’s May 8, 2007
decision, appellant had submitted evidence from a coworker stating that appellant was told by
the employing establishment in May 2004 that no work was available.
The employing establishment responded in a February 16, 2011 letter that appellant had
requested disability retirement that was approved as of February 17, 2004. When appellant
attempted to return to work in May 2004, he was told there was no work available pursuant to
employing establishment regulations. A similar situation was presented in R.F., where the
claimant had applied and was approved for disability retirement and then returned to the work
site with an intent to work.7 The Board noted that retirement is not an acceptable reason for
refusing an offer of suitable work and there was no evidence that the disability retirement had
been rescinded or set aside. As the Board indicated, when the claimant accepted retirement she
effectively removed herself from the employing establishment rolls. Therefore the Board found
the suitable job offer had not been withdrawn and OWCP properly terminated compensation.
In the present case, the evidence indicates that appellant had an approved disability
retirement with no evidence it had been rescinded or set aside. The employing establishment
indicated that the offered position of modified mail processing clerk had remained available but
since appellant was in disability retirement status he could not return to work at that time. While
appellant’s representative argued in his March 11, 2011 letter that the R.F. case was
distinguishable, he did not explain why the offered position in the present case should be
considered as withdrawn. The employing establishment clearly indicated that the job offer
remained available and there was no contrary evidence.
The Board accordingly finds that OWCP properly terminated compensation effective
June 12, 2004 for refusal of suitable work. There was no probative evidence of record
establishing that OWCP failed to meet its burden of proof in terminating compensation pursuant
to 5 U.S.C. § 8106(c)(2). Appellant may submit new evidence or argument with a written
request for reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate compensation effective
June 12, 2004 for refusal of suitable work.

7

Docket No. 10-1020 (issued January 13, 2011).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 29, 2011 is affirmed.
Issued: April 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

